Citation Nr: 0602530	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to April 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, denying the veteran's claim 
for increase for rheumatic heart disease.  

Pursuant to his request, the veteran was afforded a hearing 
before the board, sitting at the Atlanta RO, in October 2005.  
A transcript of that proceeding is of record.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

At his October 1995 hearing, the veteran testified that he 
had received emergency medical care for his rheumatic heart 
disease during the first three months of 2005 at Medical 
Center North on Gray Highway.  Records relating to such 
treatment are not now contained within the veteran's claims 
folder, and efforts to obtain those records are necessitated 
under the VA's duty-to-assist obligation.  See 38 C.F.R. 
§ 3.159 (2005).  Remand is thus required for the RO or AMC to 
undertake appropriate action.   

The record also reflects that the veteran has not been 
afforded a VA medical examination in order to assess the 
severity of the disability in question since 2001.  In order 
to obtain updated findings with which to rate the veteran's 
disability, it is determined that further medical evaluation 
by VA is in order.  



Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his claim for a schedular 
or extraschedular rating in excess of 30 
percent for rheumatic heart disease.  The 
veteran must also be notified what 
portion of any necessary evidence VA will 
secure, and what portion he himself must 
submit.  Finally, he must be advised to 
submit all pertinent evidence not already 
on file that he has in his possession, 
and that, if requested, VA will assist 
him in obtaining pertinent treatment 
records from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  The RO must obtain any and all VA 
records, not already on file, relating to 
examination and treatment of the 
veteran's rheumatic heart disease from 
June 1998 to the present.  Such records 
should include those compiled at the VA 
Medical Center in Dublin, Georgia, as 
well as any other facility, and should 
include the report relating to an 
echocardiogram requested or performed in 
April 2002.  Once obtained such records 
must be made a part of the veteran's 
claims folder.  

3.  The veteran must be contacted in 
writing and requested to submit written 
authorization to permit VA to obtain 
pertinent treatment records compiled in 
the emergency room in early 2005, at 
Medical Center North on Gray Highway.  
Once such authorization is received, the 
RO/AMC must attempt to obtain all 
pertinent records from that private 
facility for inclusion in the veteran's 
claims folder.  

4.  Thereafter, the veteran must be 
afforded a VA medical examination by a 
cardiologist for the purpose of 
ascertaining the current severity of the 
veteran's service-connected rheumatic 
heart disease.  The claims folder in its 
entirety must be made available to and 
reviewed by the examiner for use in the 
study of this case.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing deemed necessary by 
the examiner, to include exercise 
treadmill testing and an echocardiogram.  
All pertinent diagnoses must be set 
forth.  

The examiner is asked to provide a 
professional opinion and supporting 
rationale as to the following:  

Is it at least as likely as not 
that the veteran's rheumatic 
heart disease, alone, results 
in a marked interference with 
his employment?  Use by the 
examiner of the "at least as 
likely as not" language in 
responding is required.  

5.  Lastly, the issue of the veteran's 
entitlement to a schedular or 
extraschedular rating in excess of 30 
percent for rheumatic heart disease must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  Regarding the veteran's 
extraschedular entitlement, such action 
must include a written determination as 
to whether a referral to the VA's Under 
Secretary for Benefits or the Director, 
VA's Compensation and Pension Service, is 
warranted.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


